Appeal Dismissed and Memorandum Opinion filed January 23, 2020.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00956-CR

                   TERRY WAYNE WILLIAMS, Appellant
                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1245662

                  MEMORANDUM                       OPINION

      Appellant Terry Wayne Williams was convicted of burglary of a habitation
with intent to commit theft and was sentenced on July 22, 2010. Appellant filed a
notice of appeal on November 25, 2019.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26.2 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id. Appellant’s notice of appeal was filed more than thirty days after
sentence was imposed.

      We dismiss the appeal for lack of jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2